Citation Nr: 0844747	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
disability manifested by right foot numbness.

2.  Entitlement to service connection for a disability 
manifested by right foot numbness.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a disability 
manifested by leg cramps.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1989 to November 1989 
and from May 1990 to April 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, in pertinent part, denied entitlement to service 
connection for a low back disability and leg cramps, and 
determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for right foot numbness.


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied the 
veteran's claim of service connection for right foot 
numbness.  A notice of disagreement was not received within 
the subsequent one-year period and that decision is now 
final.

2.  Evidence submitted since the RO's July 1993 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for right foot numbness.

3.  The medical evidence of record establishes that a right 
foot numbness disability was not first manifest during 
service, or within a year after discharge from service; and 
it is shown to be related to a non-service-connected back 
disability, and not related to any service-connected disease 
or injury.  

4.  The veteran's low back disability was not first shown 
during service or within the first post-service year, and it 
is not medically linked to any disease or injury incurred in 
or aggravated by service, including the service-connected 
right ankle disability.  

5.  Competent medical evidence of record indicates that the 
veteran's leg cramps are, as likely as not, caused by, or the 
result of, the service-connected right ankle disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's November 1993 rating decision which denied service 
connection for right foot numbness.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

2.  The criteria for entitlement to service connection for a 
disability manifested by right foot numbness have not been 
met.  38 U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.303 
3.307, 3.309, 3.310 (2008).  

3.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. § § 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303 3.307, 3.309, 3.310 (2008).  

4.  The criteria for entitlement to service connection for a 
disability manifested by leg cramps have been met.  38 
U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.303 3.307, 
3.309, 3.310 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).   In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the initial pre-adjudicatory notification did not 
advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, a subsequent duty-to-assist letter was sent to 
the veteran in October 2006 that complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
advising the veteran how VA assigns initial disability 
ratings and effective dates for grants of service connection.  
The October 2006 notice was followed by an SOC later that 
month. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



II.  New and Material Evidence

In a July 1993 decision, the RO denied service connection for 
right foot numbness.  The basis of the denial was that right 
foot numbness was not shown by the evidence of record.  

A notice of disagreement was not received within the 
subsequent one-year period and that decision is now final.

The appellant contends that the medical evidence now shows 
objective signs of nerve damage to the right ankle and low 
back, which he believes is causing the numbness, and he 
attributes the disability to his service-connected right 
ankle injury residuals.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of a neurological component to account 
for the claimed right foot numbness.  The July 1993 decision 
is final.  38 U.S.C.A. § 7105.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of VA examination reports, private 
treatment records, and radiology reports including MRI's, 
showing a severe right ankle injury, including possible right 
ankle posterior tibial nerve compression (See June 2007 
Metroplex Orthopedics Consultation Report).  Additionally, an 
April 2008 private electromyography (EMG) study was abnormal, 
demonstrating evidence of lumbosacral radiculopathy for the 
L5 and S1 nerve root level.  This evidence raises a 
possibility that the veteran has objective evidence of a 
right foot numbness that may be related to the service-
connected right ankle injury residuals.  Thus, the additional 
evidence is new and material.  It includes competent evidence 
that cures the prior evidentiary defect.

Evidence submitted since the RO's July 1993 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's July 1993 decision; thus, the claim 
of service connection for a right foot numbness is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The veteran asserts that service connection is warranted for 
right foot numbness, a low back disability, and leg cramps.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990

During service, the veteran injured his right ankle.  The 
ankle did not respond to conservative treatment, and in 
September 1991, he had arthroscopy with debridement and 
frilling of a lateral talar osteochondritic lesion.  The 
veteran continues to complain of chronic pain, numbness about 
the foot, and weakness.  Service connection with a 20 percent 
rating is currently in effect for residuals of a right ankle 
disability.  The veteran maintains that his back disability, 
right foot numbness, and leg cramps are all secondary to the 
service-connected right ankle disability.  As explained in 
detail below, the competent medical evidence of record shows 
that the leg cramps are as likely as not related to the 
veteran's service-connected right ankle disability; however, 
the preponderance of the medical evidence indicates that the 
veteran's low back disability and right foot numbness are not 
related to the service-connected low back disability.

Low back disability

The veteran has a low back disability, manifested by 
arthritis of the spine.  

In a January 2007 memo, one of the veteran's private 
orthopedic doctors noted that due to the veteran's in-service 
right ankle injury, he suffered from chronic intermittent 
pain in the ankle.  He had treated the veteran for management 
and work-up of his right ankle, but the doctor noted that 
there had not been a formal office visit or complaint or 
evaluation regarding the veteran low back pain.  

A June 2007 private treatment follow-up record noted that the 
veteran ambulated with an antalgic gait.  Similarly, a 
September 2007 VA examination report and a March 2008 private 
initial physical therapy consultation report noted that the 
veteran ambulated with an antalgic gait due to the right 
ankle disability.  

The March 2008 private consultation report noted that the 
veteran was referred for complaints of low back pain 
reportedly incurred as a result of a work-related injury on 
March 6, 2008.  There was tenderness to palpation of the 
right lumbar spine and the right paraspinal region.  Muscle 
spasms were present in the lumbar sparaspinal muscles.  The 
diagnosis was rule-out lumbar disc herniation; lumbar 
radiculitis, and muscle spasms.  

A March 2008 private MRI report of the spine indicated 
hyperimbrication displacement of the posterior joints L5-S1 
with arthrosis of the posterior joints crowding the exiting 
L5 nerves in the superior portion of the IVF's and the 
inferior subpedicle region of the lateral recesses, slightly 
more advanced on the left probably irritating the existing 
left L5 nerve.  Mild thoracolumbar kyphosis was also noted.  

March 2008 private x-ray studies of the spine noted mild 
roughening and sclerosis in the lower portion of both SI 
joints and in the upper portion of the right SI joint 
commensurate with arthrosis.

At a March 24, 2008 private follow-up visit, the veteran 
complained of continued numbness and tingling in the left 
foot, and noted that his foot was completely asleep and his 
legs went completely numb at night.  

An April 2008 EMG study of the bilateral lower extremities 
was abnormal, demonstrating evidence of  a lumbosacral 
radiculopathy of the L5 and S1 nerve root level.  

Another follow-up visit in April 2008 noted a diagnosis of 
lumbar disc herniation, lower extremity radiculopathy, lumbar 
facet syndrome, and muscle spasms.  

At an August 2008 VA examination, the diagnosis was lumbar 
disc bulging with left L5-S1 radiculopathy and lumbar facet 
syndrome.  The examiner noted that the veteran did not have 
back pain, but did have pain distribution and numbness in the 
left lower extremity and the L5-S1 nerve root compression.  
The examiner stated that there was a direct correlation 
between the L5-S1 nerve roots on the left side and L5-S1 
nerve root compression and numbness.  The examiner opined 
that the low back condition was less likely than not related 
to the right ankle injury residuals, as there was no 
anatomical correlation and there was nerve root compression 
on the left L5-S1 nerve roots causing numbness in the left 
lower extremity.  

There is no evidence of record, other than the appellant's 
contentions, that his current low back disability is related 
to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  

The veteran does not assert that the back condition began 
during service, and that is consistent with the service 
medical records which show no such back disability at that 
time.

The preponderance of the evidence is against the claim of 
service connection for a low back disability; there is no 
doubt to be resolved; and service connection for a low back 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Right Foot Numbness

The veteran maintains that his right foot numbness is 
secondary to the service-connected right ankle disability.  

A July 2002 private orthopedic examination report notes that 
the veteran had a "significant set of symptoms in his right 
foot."  He reportedly began to notice numbness across the 
top of his foot along with some rather chronic pain.  
Examination of the right ankle revealed a well-healed scar 
medially.  Subjectively, the veteran was having paresthesias 
across the top of his forefoot.  The examiner noted that the 
veteran's gait was normal.  The impression was old orthopedic 
problems secondary to open joint treatment, right ankle.  

A private orthopedic doctor who treated the veteran for his 
ankle pain specifically noted that he had not discussed the 
claimed paresthesias on the right foot with the veteran.  

A May 2007 MRI of the right ankle noted a moderately large 
focal osteochondral defect in the mid dome of the talus and 
subarticular injury to the lateral dome of the talus 
commensurate with the compression injury; however, there was 
no evidence of avascular necrosis.  There was extensive 
marrow edema and vascular recruitment commensurate with an 
attempt to heal.  Additionally, there was a tear of the 
anterior talofibular ligament and the distal inerosseous 
ligament of the fibula usually associated with instability.  
In addition, there was a partial tear of the medial 
tibiocalcaneal ligament at the mid portion of this ligament.  
Some of the fibers were still intact.  

Nerve conduction findings and electromyography findings in 
June 2007 were normal.  

A June 2007 private orthopedic consultation report noted an 
impression of right ankle posterior tibial nerve compression.

Private treatment records, including MRI reports and EMG 
studies, from March 2008 through April 2008 show treatment 
for back pain and numbness and tingling of the lower 
extremities.  Muscle spasms were present in the lumbar 
paraspinal muscles.  The diagnosis was lumbar disc 
herniation; lumbar radiculitis, and muscle spasms.  The 
veteran complained of continued numbness and tingling in the 
left foot, and noted that his foot was completely asleep and 
his legs went completely numb at night.  A follow-up visit in 
April 2008 noted a diagnosis of lumbar disc herniation, lower 
extremity radiculopathy, lumbar facet syndrome, and muscle 
spasms.  

At a September 2008 VA examination, the veteran reported 
numbness in the left foot, along lateral and posterior 
aspects.  The examiner noted that the veteran's EMG nerve 
conduction showed that he did have L5-S1 nerve root 
compression and that this was causing the left lower 
extremity numbness.  The examiner opined that the veteran's 
low back disability caused the radicular objective findings 
of nerve root compression and numbness, and that these 
findings were less likely than not due to the residuals of 
the right ankle injury.  There is no contradictory competent 
medical opinion of record.

As with the back disability, the veteran does not contend 
that he had lower extremity numbness in service, and none is 
shown.  Rather, he asserts that the lower extremity numbness 
is secondary to the service-connected right ankle injury.  
The VA examiner, however, did not agree.  In essence, the 
left foot numbness was attributed to the low back disability, 
and the low back disability was not related to the service-
connected right ankle disability.  

Importantly, the VA examiner in August 2008 specifically 
clarified that the numbness was in the left foot, not the 
right foot.  This is objectively demonstrated by the EMG and 
nerve conduction studies.  Because there is no objective 
evidence of numbness in the right foot, and because the left 
foot numbness was attributed to a non-service-connected 
disability, service connection for numbness of the lower 
extremities is not warranted.  

The preponderance of the evidence is against the claim of 
service connection for right foot numbness; there is no doubt 
to be resolved; and service connection for right foot 
numbness is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  

Leg Cramps

At a December 2006 VA examination of the joints, the examiner 
noted the veteran's right ankle history and indicated a 
diagnosis of left leg muscle cramps of a four year duration 
which were not relieved by dietary supplementation or 
treatment by his doctor.  The examiner opined that the 
veteran's right ankle disability, which caused constant pain, 
forced him to bear more weight and functioning more on the 
left lower extremity, and as such, it was as likely as not 
that the abnormal weight bearing contributed to the leg 
cramps.  

Subsequent to the December 2006 examination, there was some 
question as to whether the veteran had leg cramps in the 
right leg, or the left leg, or both.  Despite this confusion, 
there are additional medical opinions of record, that link 
the veteran's leg cramps to his right ankle disability, 
regardless of which leg is affected.

In a January 2007 letter, one of the veteran's private 
orthopedic doctors specifically noted that the veteran had 
increased cramping across his lower extremities secondary to 
pain and with prolonged periods of ambulation and weight 
bearing.  

At a September 2008 VA examination, the veteran continued to 
complain of muscle calf pain and cramping.  The examiner 
reviewed the claims file, noted the private treatment 
records, and opined that it was at least as likely as not 
that the right ankle injury residuals contributed to the 
veteran's leg muscle cramps.  The examiner further opined 
that the left leg muscle cramps were as likely as not due to 
the residuals of the right ankle injury as documented before 
due to the preferential weight bearing and more weight 
bearing in the left lower extremity due to the right ankle 
injury residuals.  

There is no contradictory medical opinion.  

The RO denied the veteran's claim of service connection for 
leg cramps, based primarily on the theory that leg cramps are 
a symptom, and not a disability for which service connection 
may be granted.  Although that may be the case for some 
symptoms, such as pain alone, without an underlying diagnosed 
malady; the medical evidence in this case clearly shows that 
the veteran has a chronic leg cramp disorder that is as 
likely as not due to the right ankle disability.  
Importantly, the veteran's service-connected right ankle 
disability is rated pursuant to 38 C.F.R. § 4.71, Diagnostic 
Code 5010-5271, a code that provides disability ratings based 
on limited motion of the ankle.  This code does not take into 
account the veteran's leg cramps, which have been medically 
linked to the ankle disability.  Thus, a separate grant of 
service connection for leg cramps, with a separate disability 
rating, does not violate the rule against pyramiding.  In 
general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Based on the competent evidence of record, service connection 
on a secondary basis is warranted for leg cramps.  


ORDER

New and material evidence having been received, the claim of 
service connection for right foot numbness is reopened; to 
that extent only, the appeal is granted.

Service connection for a low back disability is denied.  

Service connection for a right foot numbness is denied.

Service connection for leg cramps is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


